Citation Nr: 9907688	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
postoperative hiatal hernia with cholecystectomy, stitch 
abscess as a residual of abdominal surgery, and appendectomy.

3.  Entitlement to an increased rating for postoperative 
duodenal ulcer, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from June 1964 to 
June 1966.  He also performed periods of active duty for 
training (ACDUTRA) in 1971 and annually from 1973 to 1978.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The issues of entitlement to service connection for PTSD and 
entitlement to an increased rating for postoperative duodenal 
ulcer are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO in December 1979 denied entitlement to service 
connection for postoperative hiatal hernia repair, 
cholecystectomy and appendectomy.

2.  In September 1982 the Board denied entitlement to service 
connection for stitch abscess as a residual of abdominal 
surgery. 

3.  The evidence received since the 1979 RO decision 
regarding, postoperative hiatal hernia repair, 
cholecystectomy and appendectomy is cumulative or redundant; 
it is not probative or so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The evidence received since the 1982 Board decision is 
cumulative or redundant; it is not probative or so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1979 decision 
wherein the RO denied entitlement to service connection for 
postoperative hiatal hernia with cholecystectomy, and 
appendectomy is not new and material and the veteran's claim 
for those benefits is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991);  38 C.F.R. § 3.156 (1998).

2.  Evidence received since the September 1982 decision 
wherein the Board denied service connection for stitch 
abscess as a residual of abdominal surgery is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991);  38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
postoperative hiatal hernia, 
cholecystectomy, and appendectomy.

Factual Background

Service medical records for the period of active service from 
June 1964 to June 1966 are pertinently unremarkable.  

The record of private hospitalization for duodenal ulcer in 
late 1966 is unremarkable for hiatal hernia or gall bladder 
defect.  

An appendectomy for acute appendicitis was performed at the 
time of ulcer surgery in early 1967, a normal gallbladder was 
found, and no hiatal hernia was reported.  A record of 
private medical treatment during 1966 and 1967 also reports 
hospitalization for acute gastritis in early 1967.  A VA 
examination in mid 1967 was also unremarkable.  

The veteran underwent a pyloroplasty, vagotomy, and hiatal 
hernia repair in 1968.  He underwent cholecystectomy in 1969 
and adhesions from prior surgery were reported.

Service department medical records that begin in 1970 and 
continue through the late 1970's include private medical 
records showing removal of suture granulomas during 
hospitalization in April 1975 and again in 1978.  Stitch 
abscess was reported during ACDUTRA in late 1978.  A January 
1979 service department medical record entry mentions that 
the pain complaint was a continuation of previous complaints 
and did not represent incurrence or aggravation during 
temporary reserve duty.

E. Luke, M.D., reported the veteran's treatment in early 1979 
for abdominal pain related to retained sutures from previous 
abdominal surgery and the sutures were removed on several 
occasions.   

In early 1979 K. Clark, M.D. reported the veteran's 
evaluation for abdominal pain complaints in 1978 and stitch 
granuloma.  

A VA examination in 1979 reported hiatal hernia, post 
operative, incisional hernia and scar area pain probably due 
to sutures. 

The RO in December 1979 after review of this record found 
that the following disorders were not linked to service: 
appendectomy performed in 1967, hiatal hernia repair with 
vagotomy and pyloroplasty performed in 1968, and 
cholecystectomy in 1969.  

The veteran was notified of the determination as to these and 
other issues in December 1979 and he did not appeal the 
rating determination of the aforementioned disorders.

The Board in 1982 found on essentially the same record that 
the veteran did not have an abdominal stitch abscess 
secondary to surgery that could be related to service or 
ACDUTRA and that the stitch abscess noted once during ACDUTRA 
was a residual of abdominal surgery that preexisted such 
training and had not increased in severity as a result of 
such training.  

The evidence received since the 1979 RO decision and the 1982 
Board decision consists of VA and private medical treatment 
records.  A VA examination in 1982 for duodenal ulcer 
complaints also reports a history of stomach problems since 
the mid 1960's.  Duplicate service medical records were also 
received.  

In January 1993 correspondence to the RO and his substantive 
appeal, the veteran asserted in essence that incisional 
hernia and suture granuloma were linked to service by 
aggravation during military training.  

A VA gastrointestinal examination in 1993 shows the veteran 
complained of epigastric distress, belching, and gas.  Well-
healed surgical scars and abdominal tenderness were reported. 
The diagnoses included postoperative status hiatal hernia 
repair with fundal placation, vagotomy and pyloroplasty in 
1968.

The veteran's gastrointestinal complaints and history were 
reported when he was examined by VA in 1996.  The diagnoses 
included postoperative status repair of hiatal hernia, 
cholecystectomy, incisional hernia and appendectomy.  The 
examiner noted that the only gastrointestinal complaint at 
present was intermittent epigastric burning pain for which he 
is given Ranitidine and antacid therapy under VA supervision.  
The examiner also reported peptic ulcer disease, with history 
of previous vagotomy for which the veteran was 20 percent 
service connected. 



The veteran also submitted a copy of a favorable Social 
Security Administration (SSA) adjudication by an 
Administrative Law Judge (ALJ) based upon a claim filed in 
1992.  It was noted that he had various impairments by 
history that corresponded to "severe" impairment.  It was 
reported that no medical evidence for the period from 1981 to 
1992 had been submitted.  

Criteria

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

"New" evidence is that which is not merely cumulative of 
other evidence of record.  "Material" evidence is that 
which is relevant to and probative of the issue at hand, and 
which must be of sufficient weight or significance (assuming 
its credibility), see generally Justus v. Principi, 3 Vet. 
App. 510, 513 (1992), that there is a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the prior outcome.  
Cox v. Brown, 5 Vet. App. 95, 98 (1993).

"New and material evidence" means "evidence not previously 
submitted...which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
combination with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 C.F.R. § 20.1105 (1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part. 38 C.F.R. § 3.104(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

When the veteran seeks to reopen his claim under 38 U.S.C.A. 
§ 5108, the Board must conduct a two-step analysis.  First, 
the Board must determine whether the evidence submitted since 
the previous denial is "new and material."  

Second, if the evidence is found to be new and material, the 
claim is to be reopened and the Board must then "assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations."  
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991)).




For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "new" evidence is that which is not 
merely cumulative of other evidence of record, and that 
"material" evidence is that which is relevant and probative 
of the "issue at hand" and which is of sufficient weight or 
significance (assuming its credibility) when it is considered 
in the context of all evidence, both new and old.  Cox v. 
Brown, 5 Vet. App. 95 (1993); Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (emphasis added); but see Hodge below; 
see also 38 C.F.R. § 3.156.

The Court has recently clarified that, with respect to the 
issue of materiality, the newly presented evidence need not 
be probative of all the elements required to award the claim 
as in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996).

However, such evidence must tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  If the 
evidence is "new" and "probative," then it must be 
determined whether the evidence presents a reasonable 
possibility of changing the outcome of the prior decision 
based on all the evidence.  If these conditions are met, then 
the evidence is both "new" and "material."

Under Evans, 9 Vet. App. 273 (1996), evidence is new and 
material if it (1) is "new" in that it was not previously 
of record and is not merely cumulative of evidence previously 
of record, (2) is "probative" of the issue at hand, and (3) 
in light of all of the evidence of record, it raises a 
reasonable possibility that the outcome would change.



The United States Court of Appeals for the Federal Circuit 
has recently clarified that, with respect to the materiality, 
the test is whether newly presented evidence by itself or in 
combination with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim as set forth at 38 C.F.R. 
§ 3.156(a) rather than requiring that it raise a reasonable 
possibility that the outcome would change.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Analysis

The Board observes that the claims for service connection for 
postoperative hiatal hernia, cholecystectomy and appendectomy 
were the subjects of a final RO decision in December 1979 
that was not appealed as to those issues and that service 
connection for stitch abscess as a residual of abdominal 
surgery was the subject of a Board decision in September 
1982.  

The Board views the claim regarding incisional hernia as 
subsumed in the claim to establish service connection for 
stitch abscess as the Board discussed abdominal surgery in 
the 1982 appellate decision.  The 1979 RO decision and the 
1982 Board decision, though final based on the evidence then 
of record, may be reopened if new and material evidence has 
been submitted.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1105 (1998); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

In determining whether new and material evidence has been 
submitted, the Board is obligated to review all evidence 
submitted since the last final disallowance on any basis 
which, in this case, are the above mentioned RO and Board 
decisions.  Evans v. Brown, 9 Vet App. 273 (1996).  

After careful review of the record, the Board finds that the 
evidence received since either of the previous decisions is 
not new and material with respect the claims, and that the 
claims for service connection should not be reopened.  

Regarding the claim for service connection for stitch abscess 
as a residual of abdominal surgery, the evidence, principally 
the recent VA medical treatment records, is not supplemented 
by statements from any physician, independently concurring 
with a the claim of aggravation of the stitch abscess.  This 
theory of service connection had been previously rejected by 
the Board, but competent medical evidence supporting a claim 
based upon aggravation is not of record.  

As for the claims of service connection for postoperative 
hiatal hernia, cholecystectomy and appendectomy, the 
additional evidence reports these disorders by history 
essentially but does not include competent evidence 
supporting service connection on the basis of incurrence or 
aggravation.  In essence, the additional evidence is 
cumulative and to some extent duplicative of evidence 
previously considered.  In essence, it is not new and 
material.  

Therefore this added evidence is not viewed as being so 
significant that it must be considered to fairly decide the 
merits of the claims, and this does not mandate de novo 
review.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. 
App. 1, 4-5 (1998).

The RO supplemented the record of treatment by obtaining 
medical records.  In view of the development that has been 
completed, and the fact that the veteran has not indicated he 
has further evidence or argument to present, the Board finds 
that the record is adequate for an informed determination.  
In determining if reopening of the claim is warranted, the 
Board is not required to review the additional evidence with 
regard to the prior evidence of record in every instance.  

The new evidence must be viewed in light of the specific 
elements specified as a basis for the last final disallowance 
of the claim.  Evans, 9 Vet. App. at 284, clarifying and 
affirming Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994).  
The essential inquiry is, initially, whether the evidence is 
new, that is, evidence which was neither previously of record 
nor cumulative of such evidence.  

Second, if new, whether it is probative of the issue at hand, 
the "issue at hand" being a specified basis for the last 
final disallowance.  If the first two elements are satisfied, 
the third element requires a determination of whether the 
added evidence by itself or in combination with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board observes that the RO received a letter in 1997 from 
the custodian of Dr. Luke's records who indicated that 
records for the veteran were not located.  However, a report 
from Dr. Luke in the late 1970's had been of record when the 
case was initially considered by the RO and the Board.  

In December 1979 the RO, in denying the claims of service 
connection for postoperative hiatal hernia, cholecystectomy 
and appendectomy, held, in essence, that the added evidence 
showed none of these disorders was noted until after service 
and that they were not linked to service.  

Thus, the newly presented evidence must be probative of the 
critical elements of a current diagnosis and nexus to service 
for the disabilities, which requires competent or medical 
evidence.  The additional evidence as it confirms what was 
previously known of the nature of the gastrointestinal 
disabilities, does nothing more than supplement the record 
with cumulative evidence without tending to suggest a link 
between the current disabilities and any event of service.  

The record has been supplemented with evidence that is not 
probative of the issue at hand regarding a nexus between any 
event of service or service connected disability and either 
postoperative hiatal hernia, cholecystectomy or appendectomy.  
There is no competent medical nexus evidence linking the 
disorders first reported several years after service to 
service or a disability incurred in service.  The history now 
reported is substantially unchanged from that previously 
given and rejected by the RO.  The recent VA gastrointestinal 
examiner's error in reporting vagotomy as being service 
connected is not viewed as competent evidence in favor of 
service connection as it was merely an inaccurate recitation 
of information regarding an adjudication determination.  The 
facts here are readily distinguished from the situation in 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

In September 1982 the Board, in denying the claim of service 
connection for a stitch abscess as a residual of abdominal 
surgery, held, in essence, that the stitch abscess was 
related to preexisting abdominal surgery and though reported 
during ACDUTRA there was no evidence it was aggravated 
therein. 

Thus, the newly presented evidence must be probative of the 
critical element of a nexus to service, principally ACDUTRA 
for the disability, which requires competent or medical 
evidence.  The additional evidence as it confirms what was 
previously known of the nature of the stitch abscess and 
abdominal surgery, does nothing more than supplement the 
record with cumulative evidence without tending to suggest a 
link to ACDUTRA.

The record has been supplemented with evidence that is not 
probative of the issue at hand regarding a nexus with any 
event of ACDUTRA.  There is no competent medical nexus 
evidence linking the disorder of incisional stitch abscess 
first reported several years after service to ACDUTRA or 
otherwise to service or a disability incurred in service.  
The history now reported is substantially unchanged from that 
previously given and rejected by the Board.  

Therefore, the added evidence is not material and the claims 
are not reopened.  The evidence, as it does not contain a 
possible nexus theory for any claimed disability, is viewed 
as insignificant and need not be considered in order to 
fairly decide the merits of the claims.  There was no 
argument that SSA records were relevant to the matters at 
hand.  


ORDER

The veteran not having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
postoperative hiatal hernia, cholecystectomy, appendectomy, 
and a stitch abscess as a residual of abdominal surgery, the 
appeal is denied.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regarding service connection for PTSD, the Board observes 
that the Board in 1982 denied service connection for a 
psychiatric disorder and that the current claim to establish 
service connection for PTSD was initiated by the veteran in 
1993. 

A VA psychiatric examiner in 1993 reported chronic inadequate 
personality and tentatively PTSD pending confirmation.  The 
report mentioned stressors in service. The same VA 
psychiatrist reported being unable to confirm PTSD after 
reexamination in 1996. 

Contemporaneous private mental health treatment records 
mention substance abuse and PTSD issues in 1993.  Thereafter 
in 1995 PTSD is reported among the psychiatric diagnoses.  
The SSA decision mentions PTSD and a follow up SSA evaluation 
apparently completed in 1997 also mentions treatment for 
PTSD. 



A report dated in July 1997 from the United States Army & 
Joint Services Environmental Support Group (ESG), now U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)) advised the RO that histories from the USS 
FRANKLIN D. ROOSEVELT did not contain information regarding 
the incidents the veteran had referred to, and that Fighter 
Squadron ELEVEN histories for 1965 and 1966 were not 
available.  

However, the report indicated that further deck log search 
would require more specific information from the veteran.  

In a supplemental statement of the case issued in March 
1998, the RO stated only that the information received 
from USASCRUR did not contain information concerning 
the events the veteran had referred to.  It was also 
mentioned that there was no confirmed diagnosis of PTSD 
and the evidence was not adequate to verify that a 
stressful experience had occurred.  The veteran was 
apparently not asked to provide more detailed 
information as suggested by USASCRUR.  

The record shows what would reasonably be viewed as a 
clear diagnosis of PTSD since the diagnosis has been 
consistently shown in recent psychiatric treatment 
reports.  38 C.F.R. § 3.304(f).  The current 
development guidance for PTSD claims requires that 
"[a]ny evidence available from the service department 
indicating that the veteran served in the area in which 
the stressful event is alleged to have occurred and any 
evidence supporting the description of the event will 
be made part of the record."  Manual M21-1, Part III, 
para. 5.14a.  The veteran should have been furnished a 
copy of the USASCUR report for response.  Cohen v. 
Brown, 10 Vet. App. 128, 149 (1997).

Concerning duodenal ulcer, the record shows that the 20 
percent rating for postoperative duodenal ulcer under 
Diagnostic Code 7305 criteria has been in effect since 1979.  

In seeking an increased rating for his duodenal ulcer 
disability in 1992, the veteran reported VA outpatient 
treatment and an early 1993 report showed his height of 66 1/2 
inches, current weight of 113 pounds, his usual weight of 145 
pounds and ideal weight of 131 lbs.  The veteran was 
described as thin suffering from mild malnutrition.  

On a VA gastrointestinal examination in April 1993 the 
examiner referred to recent VA outpatient reports that 
included a normal upper gastrointestinal study, in addition 
to a normal barium study. The veteran reported he took 
Tagamet twice daily and that he experienced abdominal 
distress usually after eating.  It was reported that he was 
65 inches tall and weighed 116 pounds, that his build was 
asthenic but that he had always been very thin.  He reported 
that the most be weighed was 150 pounds when he left the 
service.  Laboratory analysis reported low red blood cell 
volume of 4.43 MIL/CU MM (reference range 4.5-5.5).  His 
hemoglobin of 14.4 g/dl was within the reference range (12.5-
18).  The diagnoses included chronic acid peptic disease with 
symptoms of gastroesophageal reflux and anemia claimed, see 
current laboratory findings.  

The RO in denying an increased rating in September 1993 
reported that a mild anemia was present on laboratory testing 
and apparently linked this to the duodenal ulcer disease.  It 
does not appear that the examining physician reviewed the 
laboratory findings.

The veteran asserted in his substantive appeal that he had 
anemia, recurrent episodes of gastrointestinal symptoms 
several times a year with pain and weakness that would 
require that he lay down for several hours or a day.

The SSA decision on file that reportedly had been issued in 
1994 shows that an ALJ reported the veteran had medical 
evidence of various impairments including malnutrition, 
abdominal cramping and peptic ulcer disease and continued to 
experience stomach cramps and malnutrition.  

On a VA gastrointestinal examination in 1996, red blood cell 
volume was reported as low, 4.45 M/cu mm (reference range 
4.5-6.5) as was hematocrit of 38.4%  (reference range 40-
54%).  The veteran reported daily epigastric burning usually 
initially on first awakening in the morning, and then late at 
night.  He was being treated with Ranitidine daily and Maalox 
as needed.  His weight was 129 pounds.

The RO asked for VA outpatient records but they were 
apparently not located.  Further, a SSA review evaluation 
completed in late 1996 reported findings from a recent 
gastrointestinal evaluation that differed in the weight 
mentioned on the 1996 VA examination.  However, the record 
reviewed by SSA was not on file.  The likely relevance to the 
issue of service connection for PTSD and the increased rating 
issue under consideration would appear to justify expending 
additional adjudication resources.  Baker v. West, 11 Vet. 
App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The Board observes that the rating criteria for duodenal 
ulcer require various criteria for the several incremental 
levels of disability.  However, the veteran has coexisting 
nonservice-connected gastrointestinal disorders and the 
manifestations of these disorders may not be considered in 
the rating of his ulcer disease.  38 C.F.R. § 4.14.  See also 
38 C.F.R. §§ 4.113, 4.114 (1998) which discuss the potential 
for common disability pictures presenting with multiple 
gastrointestinal disorders.  In addition, the rating must 
reflect consideration of the specific criteria.  Drosky v. 
Brown, 10 Vet. App. 251 (1997).  Consideration must also be 
given to 38 C.F.R. § 4.112 (1998). 

Thus, in view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
ask that he identify all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him at any 
time for PTSD or recently for duodenal 
ulcer.  


After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response to the above inquiry, the 
RO should obtain all outstanding VA 
treatment records.

2.  The RO should contact the SSA and 
request that the complete record 
considered by the ALJ in 1994 and 
thereafter in a redetermination of the 
veteran's entitlement in late 1996 be 
provided.  

3.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including, but not limited to, instances 
of any combat exposure, if applicable; 
detailed descriptions of stressful 
events, including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the unit 
of assignment at the time of each 
incident, and any other identifying 
detail.  The veteran is hereby advised 
that this information is needed to help 
obtain supportive evidence of the alleged 
stressful events.  He must be as specific 
as possible, because without such details 
a successful search for verifying 
information cannot be conducted.  

4.  Then, the RO should review the claims 
file and compile all information reported 
by the veteran concerning his claimed 
stressors and forward the information 
along with the personnel records to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran and supplement the previous 
report.

5.  Following the above, the RO should 
make a determination as to whether the 
veteran engaged in combat, if required, 
or whether there is credible supporting 
evidence that the claimed stressor(s) 
actually occurred.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

6.  If and only if the RO has determined 
that the veteran's claimed stressors have 
been verified, the RO should contact the 
veteran and advise him of a need for a 
contemporaneous comprehensive 
examination.  The RO should arrange for a 
VA special psychiatric examination of the 
veteran by a board of two psychiatrists 
who have not previously examined him, if 
possible.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations and each examiner must 
annotate the examination reports in this 
regard.  

Prior to the examinations the RO is to 
inform the examiners of the results of 
its determination in paragraph (5) above 
as to the existence of a stressor or 
stressors.  The examiners should report 
all Axis I and II diagnoses present, if 
any, discuss any psychosocial stressors, 
and resolve any conflicts found between 
their findings and the diagnostic 
findings noted in the evidence associated 
with the claims file.

With regard to PTSD, the RO must specify 
for the examiners the stressor or 
stressors that it has determined is/are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination reports should 
reflect review of pertinent material in 
the claims file.  

If a diagnosis of PTSD is made, the 
examiner(s) should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination reports should 
include the complete rationale for all 
opinions expressed.  Any necessary 
special studies or tests, to include 
psychological testing and evaluation 
should be accomplished.

The examiners should also be requested to 
determine whether clarification of the 
veteran's diagnoses, if any, would be 
assisted by a period of hospitalization 
for examination and observation.  If 
determined appropriate by the examiners, 
such hospitalization for examination and 
observation should be scheduled and 
conducted.  The report of hospitalization 
should include the complete history of 
treatment and observation, including 
copies of all clinical records, discharge 
summary, examination reports, nurses 
notes, and therapy records, prepared 
during the hospitalization.  If the 
examiners determine that a period of 
hospitalization is not required, the 
examiners should so state.  Any opinions 
expressed must be accompanied by a 
complete rationale.

7.  The RO should arrange for a VA 
gastrointestinal examination to determine the 
severity of the veteran's postoperative 
duodenal ulcer.  Any further indicated 
special studies should be conducted.  The 
claims file, the diagnostic criteria for 
rating peptic ulcer disease, and a separate 
copy of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of the 
examination and the examiner must annotate 
the examination report in this regard.  The 
examiner should record medical complaints, 
symptoms, and clinical findings, that pertain 
to the presence or absence, and, if present, 
the extent, of each of the factors provided 
in the rating criteria under Diagnostic Code 
7305, and comment on the extent of the 
functional limitations caused by the service 
connected gastrointestinal disability.  

The examiner should identify the symptoms and 
manifestations of duodenal ulcer, and offer 
an opinion as to whether any of the symptoms 
or manifestations of the veteran's duodenal 
ulcer overlap any other gastrointestinal 
disability that is present.  The examiner 
should, to the extent possible, identify 
those gastrointestinal symptoms that are not 
related to the postoperative duodenal ulcer.  
The examiner should also comment on the 
presence or absence of weight loss or anemia 
linked to duodenal ulcer disability.  Any 
opinions expressed must be accompanied by a 
complete rationale.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issues 
of entitlement to service connection for PTSD 
and an increased evaluation for postoperative 
duodenal ulcer.  The readjudication of the 
claim of service connection for PTSD should 
be in accordance with the adjudication 
guidance in Cohen v. Brown.

If the benefits sought are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement 
of the case.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals



 Department of Veterans Affairs

